[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS
The Court order of March 4, 2002 requiring the plaintiff to pay $50.00 per week child support is ordered retroactive to February 6, 2002, the date of service of the plaintiff's motion to modify on the defendant. (Connecticut General Statute §§ 46b-86 (a) and 52-50). The Court further finds that the plaintiff first received notice of the May 14, 2001 post judgment order of Judge Robaina on January 29, 2002. The plaintiff owes the defendant the following arrearage:
  1. From January 29, 2002 — February 5, 2002 — $220.00 (1 week x $220 = $220)
  2. From February 6, 2002 — March 3, 2002 — $200.00 (4 weeks x $50 = $200)
for a Total Arrearage of $420.00
The plaintiff is entitled to a credit for $200.00 (as ordered on March 4, 2002) against said arrearage leaving a balance owed for past child support in the amount of $220.00, which shall be paid at a rate of $5.00 per week for a total effective weekly order of $55.00 until the arrearage is paid where the order shall revert back to $50.00 per week.
Devine, J.